Cuyahoga App. No. 90510, 2009-Ohio-1066. Discretionary appeal accepted on Proposition of Law Nos. II, III, IV, and V; cause held for the decision in 2008-2502, State v. Bodyke, Huron App. Nos. H-07-040, H-07-041, and H-07-042, 2008-Ohio-6387; and briefing schedule stayed.
Moyer, C.J., and Lundberg Stratton, J., would also accept Proposition of Law No. I without holding.
Pfeifer, J., would accept the appeal on Proposition of Law Nos. III and IV only.
O’Donnell, J., would accept the appeal on Proposition of Law Nos. III, IV, and V only.